EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jim Tarolli on February 22, 2022.

The application has been amended as follows: 

Claim 12   (Currently Amended)   A control unit (30) for a system (26) of a motor vehicle traveling on a roadway (12) in a current lane (14), wherein the roadway (12) has at least one additional lane (16) that is adjacent to the current lane (14) of the motor vehicle (10), the control unit being designed to
-	transform at least one of the current lane (14) and the at least one additional lane (16) into a Frenet-Serret coordinate system;
-	generate possible driving maneuvers for the motor vehicle (10);
-	determine a cost functional, wherein the cost functional associates a cost factor with each of the driving maneuvers;
-	determine at least one time-variant constraint;
-	minimize the cost functional under the at least one time-variant constraint to obtain a target driving maneuver from the possible driving maneuvers; and
-	control the motor vehicle (10) to follow the target driving maneuver 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313) 446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/RODNEY A BUTLER/Primary Examiner, Art Unit 3666